                    UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                           3:21-cv-00116-MR

JUAN ESPINAL ZAMORA,        )
                            )
         Petitioner,        )
                            )
     vs.                    )                       ORDER
                            )
                            )
GARY MCFADDEN,              )
                            )
         Respondent.        )
___________________________ )

      THIS MATTER is before the Court on initial review of Petitioner’s Pro

Se Petition for Writ of Habeas Corpus, filed pursuant to 28 U.S.C. § 2241.

[Doc. 1].

I.    BACKGROUND

      On March 19, 2021, Petitioner filed the instant pro se petition for writ

of habeas corpus under 28 U.S.C. § 2241. [Doc. 1]. Petitioner alleges that

he has been been held at the Mecklenburg County Jail (the “Jail”) since June

17, 2019 and “was denied due proccess [sic] to handle [his affidavit].” [Id. at

2]. Petitioner claims four grounds for relief under § 2241, including Fifth and

Eighth Amendment violations, “terrorism,” and an unintelligible laundry list of

violations of “constitutional [sic] provisions.” [Id. at 6-7]. Petitioner alleges

that he has not appealed the action or decision he is now challenging. [Id.


            Case 3:21-cv-00116-MR Document 2 Filed 03/25/21 Page 1 of 5
at 2-3, 5-7].   Plaintiff seeks immediate release from detention, that all

charges against him be dropped, and a “full accoutment [sic].” [Id. at 7].

II.    STANDARD OF REVIEW

       Rule 4 of the Rules Governing Section 2254 Proceedings provides that

courts are to promptly examine habeas petitions to determine whether the

petitioner is entitled to any relief on the claims set forth therein.    After

examining the record in this matter, the Court finds that this petition can be

resolved without an evidentiary hearing based on the record and governing

case law. See Raines v. United States, 423 F.2d 526, 529 (4th Cir. 1970).

III.   DISCUSSION

       A federal habeas petitioner who is “in custody pursuant to the judgment

of a State court,” may seek relief pursuant to Title 28, Section 2254(a). A

pretrial detainee, however, is not “in custody” pursuant to a state court

judgment. Relief under § 2254, therefore is not available. See Dickerson v.

Louisiana, 816 F.2d 220 (5th Cir. 1987). A pretrial detainee’s exclusive

federal remedy for alleged unconstitutional confinement is to file a petition

for a writ of habeas corpus under 28 U.S.C. § 2241(c)(3), but only after fully

exhausting the available state remedies.       See 28 U.S.C. § 2241(c)(3);

Thomas v. Crosby, 371 F.3d 782, 786 (11th Cir. 2004). Under § 2241,

federal habeas corpus relief is available for persons in custody regardless of


                                       2

         Case 3:21-cv-00116-MR Document 2 Filed 03/25/21 Page 2 of 5
the status of the case pending against them or whether final judgment has

been rendered against them. United States v. Tootle, 65 F.3d 381, 383 (4th

Cir. 1995).

      Although § 2241 contains no express reference to exhaustion of state

remedies, as does § 2254, exhaustion is required prior to filing a § 2241

petition. See e.g., Braden v. 30th Jud. Cir., 410 U.S. 484, 490-91 (1973);

Moore v. DeYoung, 515 F.2d 437, 442-43 (3d Cir. 1975). To satisfy the

exhaustion requirement, a habeas petitioner must present his claims to the

state courts such that the courts have the fair “opportunity to apply controlling

legal principles to the facts bearing upon [his] constitutional claim.” Picard v.

Connor, 404 U.S. 270, 275-77 (1971); see O’Sullivan v. Boerckel, 526 U.S.

838, 845 (1999) (to properly exhaust state remedies, “state prisoners must

give the state courts one full opportunity to resolve any constitutional issues

by invoking one complete round of the State’s established appellate review

process”).

      Here, Plaintiff has not fully exhausted state remedies.         Petitioner

alleges that he has not appealed any of the issues about which he now

complains. See Richardson v. Thompson, No. 4:15-2638-RBH-TER, 2015

WL 7422709, at *2 (D.S.C. Sept. 30, 2015) (“As a general rule, a federal

court will not entertain a petition for a writ of habeas corpus filed by a person


                                        3

         Case 3:21-cv-00116-MR Document 2 Filed 03/25/21 Page 3 of 5
in state custody, unless that person has first exhausted all available state

court remedies.”) (citations omitted).

      As such, Plaintiff failed to exhaust his state remedies before filing this

action. Because Petitioner failed to exhaust his state court remedies, this

petition is not properly before the Court. The Court will, therefore, dismiss it

without prejudice.

      Moreover, while federal courts have the jurisdiction to grant federal

habeas relief in advance of trial, Younger v. Harris, 401 U.S. 37 (1971),

“serves as an exception to the traditional rule that federal courts should

exercise jurisdiction conferred on them by statute.” Martin Marietta Corp. v.

Md. Comm’n on Human Relations, 38 F.3d 1392, 1396 (4th Cir. 1994)

(citation omitted). In Younger, the Supreme Court held that a federal court

should not interfere with state criminal proceedings except in the most

narrow and extraordinary of circumstances. 401 U.S. at 43-44. Under the

Younger abstention doctrine, abstention is proper in federal court when (1)

there is an ongoing state court proceeding; (2) the proceeding implicates

important state interests; and (3) the plaintiff has an adequate opportunity to

present the federal claims in the state proceeding. Emp’rs Res. Mgmt. Co.

v. Shannon, 65 F.3d 1126, 1134 (4th Cir. 1995).




                                         4

         Case 3:21-cv-00116-MR Document 2 Filed 03/25/21 Page 4 of 5
      Here, the Younger elements are met. Petitioner has not shown that

his case presents those “most narrow and extraordinary of circumstances”

that would qualify as an exception to Younger abstention and necessitate

federal intervention. See Gilliam v. Foster, 75 F.3d 881, 903 (4th Cir. 1996).

The Court would, therefore, abstain from addressing Petitioner’s claims while

state court criminal charges are pending against him in any event.

      The Court will, therefore, deny and dismiss Petitioner’s § 2241 petition

without prejudice.

IV.   CONCLUSION

      For the reasons stated herein, Petitioner’s § 2241 petition is denied

and dismissed without prejudice.

                                   ORDER

      IT IS THEREFORE ORDERED that Petitioner’s Petition for Writ of

Habeas Corpus under § 2241 [Doc. 1] is DENIED and DISMISSED without

prejudice.

      The Clerk is directed to terminate this action.
                                    Signed: March 25, 2021




                                       5

        Case 3:21-cv-00116-MR Document 2 Filed 03/25/21 Page 5 of 5
